DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-9, 12-16, 19 & 20 are pending in the present application and are considered in this action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections under 35 USC 103, therefore the rejections are withdrawn.  

Information Disclosure Statement (IDS)
Applicant’s IDS submission on 9/28/2020 is accepted.

Allowable Subject Matter
Claims 1-9, 12-16, 19 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 predicting, by an account management computing device, that one or more users will arrive at a merchant location; communicating, by the account management computing device to a merchant point of sale device at the merchant location in response to predicting that the one or more users will arrive at the merchant location,  encrypted identification information associated with the one or more users; generating, by the account management computing device, a respective cryptographic key for each of the one or more users; communicating, by the account management computing device to a respective user computing device of each of the one or more users, the respective cryptographic key; at a time after receiving the encrypted identification information, receiving, by the merchant point of sale device and from the respective user computing device of a first user of the one or more users that has entered the merchant location, the respective cryptographic key for the first user; decrypting, by the merchant point of sale device at the merchant location, using the respective cryptographic key for the first user, the previously received encrypted identification information to access unencrypted identification information for the first user; verifying, by the merchant point of sale device at the merchant location, using the unencrypted identification information for the first user, an identity of the first user; and processing by the merchant point of sale device at the merchant location, a request in response to verifying the identity of the first user.
except that the claimed invention, based on the three different computer components (i.e., account management computing device; a merchant point of device; and user computing device), is using a specific architecture of a payment authentication system to coordinate the authentication activities.  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US20150356563A1; US20150278795A1; and US20070136604A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 9 and 16. 
Furthermore, Examiner cannot find prior art of reference dated before October 20, 2016 that teaches the limitations of either claim 1 or 9 or 16. 
Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “predicting, by an account management computing device, that one or more users will arrive at a merchant location; communicating, by the account management computing device to a merchant point of sale device at the merchant location in response to predicting that the one or more users will arrive at the merchant location,  encrypted identification information associated with the one or more users; generating, by the account management computing device, a respective cryptographic key for each of the one or more users; communicating, by the account management computing device to a respective user computing device of each of the one or more users, the respective cryptographic key; at a time after receiving the encrypted identification information, receiving, by the merchant point of sale device and from the .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	3/11/2021    

/JAMES D NIGH/             Senior Examiner, Art Unit 3685